Title: From Alexander Hamilton to the Board of Assessors of the Town of Boston, 27 July 1791
From: Hamilton, Alexander
To: Board of Assessors of the Town of Boston



Treasury Department, July 27th, 1791.
Gentlemen,

A Temporary absence from the seat of government has delayed an answer to your letter of the 14th instant.
It is an established rule at the treasury not to disclose the amount of the stock which stands to the credit of any person on the public books, to any but the proprietor himself, or his regular representative; and the reasons of the rule extend it, of course to the respective loan-offices. One of those reasons is, that as property in the public funds, constitutes an useful and a considerable portion of mercantile capital, wherever public credit is well supported, the permitting an inspection into the stock account of individuals, to others than the parties respectively interested, would have a tendency to lay open the affairs and operations of merchants more than is consistent with the spirit of trade. Indeed not only merchants but other classes of citizens may often have fair and valid reasons for being disinclined to such an inspection. And it may be even conceived that it would not at all times be expedient to allow access to the secret emissaries of a foreign power to discover the quantum of interest which its own citizens might have in the fund of a nation.
In thus assigning some of the reasons, which have given occasion to the rule that has been mentioned, I yield to a desire of satisfying the board, that it is not unsupported by considerations of weight, and that a relaxation of it, in compliance with their request, could not with propriety be acceded to on my part. At the same time I feel myself called upon by the occasion, to express an opinion, that every thing, in the nature of a direct tax on property in the funds of the United States, is contrary to the true principles of public credit, and tends to disparage the value of the public stock. If any law of the state of Massachusetts, therefore, gives sanction to such a tax, it is presumed that it must have been passed without an advertence to this important idea, and it is not doubted that in the execution of it, there will be all the care and moderation which the delicacy of the operation requires. It is desirable on every account, that no occasion should be given to a discussion concerning the regularity of the proceeding.
With very great respect and consideration   I have the honor to be, Gentlemen,   Your obedient servant,
Alexander Hamilton.
The Board of Assessors of the Town of Boston.

